Citation Nr: 0507872	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Service connection for depressive disorder as secondary to 
the service-connected disability of lumbosacral strain with 
degenerative changes and degenerative disc disease.  

2.	Service connection for fibromyalgia as secondary to the 
service-connected disability of lumbosacral strain with 
degenerative changes and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1975 to November 
1979.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.     


FINDINGS OF FACT

1.	There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran's current major depressive disorder is related to 
her service-connected back disorder.      

2.	The preponderance of the evidence shows that the veteran 
does not have a current fibromyalgia disorder.  


CONCLUSIONS OF LAW

1.	The veteran's major depressive disorder is proximately due 
to or the result of her service-connected low-back disorder.  
38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310(a) 
(2004).

2.	A fibromyalgia disorder is not proximately due to or the 
result of the veteran's service-connected low-back disorder.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate her claims, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claims for 
secondary service connection, the RO advised the veteran by 
letter dated in December 2001 of the evidence that would 
substantiate the claims, and the responsibility for obtaining 
the evidence.  The veteran was later provided with a copy of 
the original rating decision dated in October 2002 setting 
forth the general requirements of then-applicable law 
pertaining to a claim for service connection.  In March 2003 
the veteran was provided with the Statement of the Case which 
reiterated the general notification found in the rating 
decision.  

Because the veteran had been continually apprised for 
approximately 15 months of the nature of substantiating 
evidence and her responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records, VA medical 
records, and medical records related to her application for 
Social Security disability benefits.  And the RO requested 
from the veteran, and received, private medical records 
reflecting private medical care.  The record indicates that 
the RO reviewed all relevant records prior to its rating 
decision.  Moreover, to further assist in the development of 
her case, VA afforded the veteran several medical 
examinations.    

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claims for Secondary Service Connection

I.	Laws and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2004); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

When there is an approximate balance of positive and negative 
evidence regarding these elements, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

II.	Analysis 

The RO granted the veteran's claim to service connection for 
a low-back disorder in June 1993.  Since December 2001, the 
veteran has claimed that this disorder has caused two others 
- a major depressive disorder and a fibromyalgia disorder.  

	Depressive Disorder Claim

The evidence of record establishes that the veteran has a 
current depressive disorder.  See Pond v. West, 12 Vet. App. 
341, 346 (1999).  The record shows that the veteran has been 
treated for depression since January 1992.  Two VA 
Compensation and Pension Examinations conducted in February 
1997 and June 2002, moreover, found that the veteran has a 
depressive disorder.  

The evidence is in conflict, however, on the issue of whether 
the veteran's depressive disorder relates to her service-
connected back disorder.  38 C.F.R. §§ 3.102, 3.310(a).  

The June 2002 VA examiner found that the veteran's depression 
was not at least as likely as not due to her back disorder.  
In support of his opinion, this examiner cited the veteran's 
positive mood during his examination, and evidence that the 
veteran's alcohol and drug abuse lay at the core of her 
depression.  This examiner also cited the absence of evidence 
in the record of post-service treatment, complaints, or 
diagnoses of depression until January 1992, over 12 years 
following discharge.  Likewise, the February 1997 VA examiner 
does not cite the veteran's back disorder as a factor in his 
depression diagnosis.  Instead, the examiner found alleged 
emotional abuse incurred during active duty as the cause of 
the veteran's depression.    

On the other hand, a June 1993 psychiatric examination, 
conducted by the Bureau of Disability Determinations of the 
Social Security Administration, concluded otherwise.  After 
finding evidence of the veteran's depression, this examiner 
opined that "[t]here is obviously a strong circular 
relationship at this point between her depression and back 
condition."  Evidence found in the veteran's service medical 
records supports this nexus opinion.  Coincident with the 
veteran's treatment for an in-service back injury in 1979, 
medical personnel treated the veteran for emotional 
difficulties.  Notations in the veteran's service medical 
records from August to October 1979 refer to emotional 
problems such as anxiety, depression, and suicidal ideation, 
to difficulty sleeping and eating, and to fear of being on 
base alone.  And her separation medical examination notes 
that the veteran had depression for the 5 month prior to 
discharge.  Though service medical personnel make no express 
connection between the back injury and depression, the Board 
finds persuasive the circumstantial evidence that the 
earliest complaints and treatment for depression are found 
coincident with early treatment for the veteran's service-
connected back disorder.  This is particularly so given the 
June 1993 nexus opinion.  Parenthetically, the veteran's 
entrance medical examination in 1975 is negative for any type 
of depressive or back disorder.  

The Board also finds persuasive the evidence in the record 
showing that, as the RO assigned higher disability ratings 
for the veteran's worsening back disorder, the veteran's 
depression worsened.  

As there is conflicting medical evidence of record on this 
issue, the Board must weigh the credibility and probative 
value of this evidence.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

Under this guidance, the Board finds the favorable and 
unfavorable evidence pertaining to the veteran's claim 
persuasive and of probative value.  Given that, the Board 
finds the evidence in relative equipoise.  This is an 
appropriate case, therefore, in which to invoke VA's doctrine 
of reasonable doubt.  As such, the Board grants the veteran 
the benefit of the doubt surrounding her secondary service 
connection claim for a major depressive disorder.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

	Fibromyalgia Claim

Fibromyalgia is defined as "a syndrome of chronic pain of 
musculoskeletal origin but uncertain cause.  The American 
College of Rheumatology has established diagnostic criteria 
that include pain on both sides of the body, both above and 
below the waist, as well as in an axial distribution 
(cervical, thoracic, or lumbar spine or anterior chest); 
additionally there must be point tenderness in at least 11 of 
18 specified sites."  Stedman's Medical Dictionary 671 (27th 
ed. 2000).  

The record contains some evidence supporting the veteran's 
claim to a current "syndrome of chronic pain of 
musculoskeletal origin but uncertain cause."  Stedman's 
Medical Dictionary 671 (27th ed. 2000).  A VA physician 
diagnosed her with "diffuse myalgia" during a July 1997 
clinic visit.  An August 1996 VA Compensation and Pension 
Examination diagnosed her with "chronic pain syndrome."  
And a January 2002 Disability Determination by the Social 
Security Administration found symptoms indicative of 
myofascial pain syndrome - a generalized, chronic disorder 
involving the fascia surrounding and separating muscle 
tissue.  Stedman's Medical Dictionary 1173 (27th ed. 2000).  
Her complaints of widespread chronic pain date back to 
service, moreover.  The veteran's service medical records 
indicate that she complained in her separation medical 
examination of swollen and painful joints due to arthritis.  

However, the most thorough medical evaluation to date on this 
claim - a June 2002 VA Compensation and Pension Examination - 
found otherwise.  After "exhaustive" review of the record, 
including the diagnoses and medical conclusions noted above, 
this examiner opined that the veteran does not meet the 
diagnostic criteria for fibromyalgia.  He stated that, even 
during the July 1997 clinic visit, when the veteran received 
her one and only myalgia diagnosis, the veteran did not meet 
the criteria for the disorder.  He stated that the veteran 
has never shown objective neurological deficits in any 
examination, including his own in the past, of fibromyalgia.  

As there is conflicting medical evidence of record again, the 
Board must weigh the credibility and probative value of this 
evidence.  See Evans, 12 Vet. App. at 30.  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson, 7 Vet. App. at 39-40.  

With this guidance, the Board accords greater evidentiary 
weight to the June 2002 VA Compensation and Pension 
Examination.  First, the RO expressly tasked this examiner 
with determining the narrow issue at hand - whether the 
veteran has fibromyalgia as she claims, and whether, if she 
has such a disorder, it relates to her service-connected back 
disorder.  The June 2002 physician, after exhaustive review 
of the claims file, scrutinized this issue.  By contrast, the 
veteran's sole myalgia diagnosis, rendered in July 1997, 
arose out of a VA clinic visit during which time the 
veteran's claim to this disorder was not at issue.  This 
diagnosis did not arise from the same level of research, 
analysis, and examination shown in the June 2002 examination 
report.  Second, the June 2002 examination resulted in a 
medical opinion supported by a well-reasoned rationale.  By 
contrast, the July 1997 clinic visit resulted in a mere 
diagnosis lacking an opinion and a supporting medical 
rationale.  Third, the June 2002 examiner directly addressed 
fibromyalgia, while other medical evidence speculates about 
possible generalized chronic pain disorders.  

Given the recency, focus, and thoroughness of the June 2002 
examination, and the subsequent clear medical opinion, the 
Board finds the preponderance of the evidence against the 
veteran's claim to a current fibromyalgia disorder.  See 
Pond, 12 Vet. App. at 346.  

The Board also finds that, even if the veteran did have such 
a disorder, the evidence of record would not support a 
finding that such a disorder is secondary to the veteran's 
service-connected back disorder.  38 C.F.R. § 3.310(a).  The 
only medical evidence addressing a nexus between these two 
disorders, and whether they could be medically linked, is 
found in the June 2002 examiner's opinion.  This examiner 
stated that a fibromyalgia disorder would not be at least as 
likely as not likely secondary to a back disorder because 
there is no objective medical reason to link the two 
conditions.  He closed his opinion by stating that the 
veteran's complaints are more psychologically mediated than 
secondary to physical conditions.  In the absence of 
competent medical evidence that a fibromyalgia disorder was 
proximately due to or the result of the service-connected 
back disorder, the requirements for establishing service 
connection on a secondary basis would not have been met in 
this case.  38 C.F.R. §§ 3.303, 3.310(a).


ORDER

Service connection for a major depressive disorder as 
secondary to the service-connected disability of lumbosacral 
strain with degenerative changes and degenerative disc 
disease is granted.  

Service connection for fibromyalgia as secondary to the 
service-connected disability of lumbosacral strain with 
degenerative changes and degenerative disc disease is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


